In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus involving an expedited election matter. Upon consideration of respondents’ motion for stay of briefing schedule pending finalization of settlement,
It is ordered by the court that the motion is granted, and this case is stayed pending further order of this court.
It is further ordered that the parties shall advise this court of the status of the settlement proceedings within fourteen days of the date of this order.